Per Curiam,
Tbe liability of tbe defendants below for tlieir unpaid subscriptions to tbe capital stock was settled in Bell’s Ap., 115 Pa. 88. The present contention principally concerns appellant’s liability for interest. See first and second assignments of error. Tbe learned master has found that calls for the full amount of tbe stock were made by tbe company. He has charged tbe defendants with interest from tbe date when the last installment was due under the call. We see no error in this. Tbe matter of interest was left undecided in Bell’s Appeal, supra, for the reason that tbe master’s report did not find the necessary facts. His supplemental report, made in obedience to our order, has fully supplied this defect, and the charge of interest is sustained.
Tbe third assignment raises a mixed question of law and fact. Tbe question of law has already been passed upon by this court, and tbe master has found tbe question of fact against the appellant. ¥e see no reason to disturb his finding.
Tbe decree is affirmed and tbe appeal dismissed at the cost of tbe appellant. A. B. W.